Case 1:16-cv-00853-MSG Document 538 Filed 09/08/20 Page 1 of 4 PageID #: 7941




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 AMGEN INC.,                                       )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )   C.A. No. 16-925 (MSG)
                                                   )   C.A. No. 16-853 (MSG)
 AMNEAL PHARMACEUTICALS LLC and                    )   CONSOLIDATED
 AMNEAL PHARMACEUTICALS OF                         )
 NEW YORK, LLC,                                    )
                                                   )
                        Defendants.                )

                                     CONSENT JUDGMENT

       Plaintiff Amgen Inc. (“Plaintiff”) and Defendants Amneal Pharmaceuticals LLC and

Amneal Pharmaceuticals of New York, LLC (collectively referred to herein as “Defendants”), the

parties in Civil Action No. 16-925-MSG and Civil Action No. 16-853-MSG CONSOLIDATED,

have agreed to terms and conditions representing a negotiated settlement of this action and have

set forth those terms and conditions in an executed Settlement Agreement (the “Settlement

Agreement”). Now the parties, by their respective undersigned attorneys, hereby stipulate and

consent to entry of judgment and an injunction in this action as follows:

       IT IS this ___
                  8th day of September, 2020

       ORDERED, ADJUDGED AND DECREED as follows:

       1.      This Court has jurisdiction over the subject matter of the above action and has

personal jurisdiction over the parties.

       2.      As used in this Consent Judgment, (i) the term “Defendants’ Product” shall mean a

drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug Application

No. 204364; and (ii) the term “Affiliate” shall mean any entity or person that, directly or indirectly

through one or more intermediaries, controls, is controlled by, or is under common control with
Case 1:16-cv-00853-MSG Document 538 Filed 09/08/20 Page 2 of 4 PageID #: 7942




Defendants for purposes of this definition, “control” (a) means ownership, directly or through one

or more intermediaries, of (1) more than fifty percent (50%) of the shares of stock entitled to vote

for the election of directors, in the case of a corporation, or (2) more thanꞏfifty percent (50%) of

the equity interests in the case of any other type of legal entity or status as a general partner in any

partnership, or (b) any other arrangement whereby an entity or person has the right to elect a

majority of the Board of Directors or equivalent governing body of a corporation or other entity

or the right to direct the management and policies of a corporation or other entity.

       3.       Defendants have admitted that Amgen’s United States Patent Number 9,375,405,

(the “Amgen Patent”) is enforceable and valid.

       4.      In any other or future cause of action or litigation concerning a generic equivalent

of Sensipar® tablets covered by New Drug Application No. 21-688, Defendants shall not dispute

that the Amgen Patent is enforceable and valid.

       5.      Defendants have admitted, for themselves and their Affiliates, that the manufacture,

use, sale, offer to sell, and distribution of the Defendants’ Product in the United States and

importation of the Defendants’ Product into the United States, would infringe the Amgen Patent.

       6.       Except to the extent specifically authorized in the Settlement Agreement,

Defendants and their Affiliates, including any of their successors and assigns, are enjoined under

the Amgen Patent, including any extensions and/or additional periods of exclusivity to which

Amgen is or becomes entitled, from infringing the Amgen Patent by making, using, selling, or




                                                   2
Case 1:16-cv-00853-MSG Document 538 Filed 09/08/20 Page 3 of 4 PageID #: 7943




offering to sell the Defendants’ Product in the United States, or importing the Defendants’ Product

into the United States.

        7.         Except as the Parties have otherwise provided in the Settlement Agreement, all

claims and demands for relief prayed for by Amgen against Defendants in this action are deemed

to be satisfied.

        8.         Except as the Parties have otherwise provided in the Settlement Agreement, by all

claims and demands for relief prayed for by Defendants in this action are deemed to be satisfied.

        9.         Defendants have agreed that in the event of breach or violation by Defendants of

the terms of this Consent Judgment, jurisdiction and venue for an action for a preliminary

injunction against such breach or violation exists in this District Court, and Defendants hereby

waive any and all defenses based on personal jurisdiction and venue.

        10.        Compliance with this Consent Judgment may be enforced by Amgen and its

successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

        11.        This Court retains jurisdiction to enforce and supervise performance under this

Consent Judgment and the Settlement Agreement.

        12.        The above action, including any counterclaims and affirmative defenses, is hereby

dismissed without prejudice and without costs, disbursements or attorneys’ fees to any party.




                                                   3
Case 1:16-cv-00853-MSG Document 538 Filed 09/08/20 Page 4 of 4 PageID #: 7944




 MORRIS, NICHOLS, ARSHT & TUNNELL LLP          POTTER ANDERSON & CORROON LLP

 /s/ Jack B. Blumenfeld                        /s/ David E. Moore

 Jack B. Blumenfeld (#1014)                    David E. Moore (#3983)
 Derek J. Fahnestock (#4705)                   Bindu A. Palapura (#5370)
 1201 North Market Street                      Alan R. Silverstein (#5066)
 P.O. Box 1347                                 Stephanie E. O’Byrne (#4446)
 Wilmington, DE 19899                          Hercules Plaza, 6th Floor
 (302) 658-9200                                1313 North Market Street
 jblumenfeld@mnat.com                          Wilmington, DE 19801
 dfahnestock@mnat.com                          (302) 984-6000
                                               dmoore@potteranderson.com
 Attorneys for Amgen Inc.                      bpalapura@potteranderson.com
                                               asilverstein@potteranderson.com
 OF COUNSEL:                                   sobyrne@potteranderson.com

 John D. Murnane                               Attorneys for Defendants Amneal
 Joshua I. Rothman                             Pharmaceuticals LLC and Amneal
 Alicia A. Russo                               Pharmaceuticals of New York, LLC
 VENABLE LLP
 1290 Avenue of the Americas                   OF COUNSEL:
 New York, NY 10104-3800
 (212) 218-2100                                Oren D. Langer
                                               ROBINS KAPLAN LLP
 Wendy A. Whiteford                            399 Park Avenue, Suite 3600
 Lois M. Kwasigroch                            New York, NY 10022
 Brian Kao                                     (212) 980-7400
 AMGEN INC.
 One Amgen Center Drive                        Jake M. Holdreith
 Thousand Oaks, CA 91320-1789                  Kelsey J. McElveen
 (805) 447-1000                                ROBINS KAPLAN LLP
                                               800 LaSalle Avenue, Suite 2800
                                               Minneapolis, MN 55402
                                               (612)-349-8500

               SO ORDERED this ___
                               8th day of September, 2020.



                                         /s/ Mitchell S. Goldberg
                                         United States District Court Judge




                                           4
